DISMISSED; Opinion Filed February 27, 2019.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00245-CV

                                DONELL SMITH, Appellant
                                          V.
                           EMILY BERRY BARNES SMITH, Appellee

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-17612

                              MEMORANDUM OPINION
                            Before Justices Myers, Osborne, and Nowell
                                     Opinion by Justice Nowell


       On November 29, 2018, we notified appellant that his brief did not comply with the

requirements of Rule 38 of the Texas Rules of Appellate Procedure and ordered appellant to file a

compliant brief no later than December 10, 2018. Although we cautioned that failure to comply

with the court’s order could result in dismissal of the appeal without further notice, appellant has

not responded. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id.

38.8(a)(1); 42.3(b),(c).



                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
180245F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONELL SMITH, Appellant                            On Appeal from the 302nd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00245-CV         V.                      Trial Court Cause No. DF-17-17612.
                                                    Opinion delivered by Justice Nowell,
 EMILY BERRY BARNES SMITH,                          Justices Myers and Osborne participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 27th day of February, 2019.




                                              –2–